
	

113 S500 IS: Keeping Our Social Security Promises Act
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 500
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Sanders (for
			 himself, Mr. Reid,
			 Mr. Leahy, Mrs.
			 Boxer, Ms. Klobuchar,
			 Mr. Whitehouse, Mr. Franken, and Mr.
			 Blumenthal) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to apply
		  payroll taxes to remuneration and earnings from self-employment up to the
		  contribution and benefit base and to remuneration in excess of
		  $250,000.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Our Social Security Promises
			 Act.
		2.Payroll tax on
			 remuneration up to contribution and benefit base and more than
			 $250,000
			(a)In
			 generalParagraph (1) of
			 section 3121(a) of the Internal Revenue Code of 1986 is amended by inserting
			 after such calendar year. the following: The preceding
			 sentence shall apply only to calendar years for which the contribution and
			 benefit base (as so determined) is less than $250,000, and, for such calendar
			 years, only to so much of the remuneration paid to such employee by such
			 employer with respect to employment as does not exceed
			 $250,000..
			(b)Conforming
			 amendmentParagraph (1) of section 3121 of the Internal Revenue
			 Code of 1986 is amended by striking Act) to and inserting
			 Act), or in excess of $250,000, to.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration paid after December 31, 2013.
			3.Tax on net
			 earnings from self-employment up to contribution and benefit base and more than
			 $250,000
			(a)In
			 generalParagraph (1) of section 1402(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(1)in the case of
				the tax imposed by section 1401(a), the excess of—
						(A)that part of the
				net earnings from self-employment which is in excess of—
							(i)an amount equal
				to the contribution and benefit base (as determined under section 230 of the
				Social Security Act) which is effective for the calendar year in which such
				taxable year begins, minus
							(ii)the amount of
				the wages paid to such individual during such taxable years; over
							(B)that part of the
				net earnings from self-employment which is in excess of the sum of—
							(i)the excess
				of—
								(I)the net earning
				from self-employment reduced by the excess (if any) of subparagraph (A)(i) over
				subparagraph (A)(ii), over
								(II)$250,000,
				reduced by such contribution and benefit base, plus
								(ii)the amount of
				the wages paid to such individual during such taxable year in excess of such
				contribution and benefit base and not in excess of $250,000;
				or
							.
			(b)PhaseoutSubsection
			 (b) of section 1402 of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following: Paragraph (1) shall apply only to taxable
			 years beginning in calendar years for which the contribution and benefit base
			 (as determined under section 230 of the Social Security Act) is less than
			 $250,000..
			(c)Effective
			 dateThe amendments made by this section shall apply to net
			 earnings from self-employment derived, and remuneration paid, after December
			 31, 2013.
			
